DETAILED ACTION

Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the communication filed 4/22//22. Claims 1-3 and 6-24 are pending.  Claims 21-24 are new.
The IDS filed 1/13/22 has been considered.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites: “decision trees such as random forest; logistic regression such as multinominal logistic regression “  Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al (US 20170220751 A1).
Claim 1. Davis teaches a method for detecting an operation status for a sensor in a sensor system, comprising: 
(a) receiving continuous monitoring data related to an operation of a sensor; (par. 5-continuous analyte sensor, which typically includes a sensor that is placed subcutaneously, transdermally (e.g., transcutaneously), or intravascularly. The sensor measures the concentration of a given analyte within the body, and generates a raw signal that is transmitted to electronics associated with the sensor. The raw signal is converted into an output value that is displayed on a display; par. 16-receive input such as the user glucose monitoring data, insulin delivery and food/meal data)
(b) providing a trained learning algorithm trained according to a training data set containing historical data; (par. 144-data is used to train an algorithm; par. 242-Algorithms employed to process the auxiliary signals can be trained on the patient's own data, using CGM to assist in the training)
(c) using the trained learning algorithm to analyze the continuous monitoring data and to thereby detect an operation status of the sensor;  (par. 109-algorithm run with CGM system; par. 157-The states and sub states drive the way the algorithm runs and/or presents or determines output because inputs can determine the state (and various levels of substates) associated with the user (where the same or other inputs also determined prior learning of such states and substates). A real-time input, e.g., CGM glucose value, time, calendar, GPS, or the like, can then drive the output in combination with the determined state, which is subsequently calculated based on the lifestyle and other factors; see also par. 183- for recommendations using CGM data and trained algorithm)
(d) providing output data indicating the detected operation status of the sensor; and (par. 204- receiving CGM inputs to estimating patient insulin; par. 205-207-using of sensors to cgm and insulin sensors: A continuous direct insulin sensor may be employed to measure the amount of insulin that is within a patient. This detector can be used as an alert or as a failsafe to shut off a pump or an artificial pancreas. As each patient generally has a different insulin sensitivity (but this sensitivity may be learned using the decision-support application/functionality described here), multiple thresholds are generally needed for alert settings.)
 (e) sending the output data to an insulin pump, wherein the insulin pump suspends insulin delivery as a result of the output data.  (par. 100- knowledge of insulin sensitivity may be based on, e.g., real-time analysis of data from CGM, activity monitors, and insulin pump data, as well as on data from retrospective analysis of such sensors as well as data from, e.g., an electronic health record; par. 205- an insulin pump may be controlled so as to turn off at times when the user is encountering low glucose levels.)
Claim 2. Davis teachers the method of claim 1, wherein the output data is a haptic, audible or visual signal.  (par. 119-An audible, visual, or vibratory alert may then be provided on the pen and/or on the CGM device to alert the user;  par. 255-256, par. 258-different types of alerts or signals, include visual or sensor data, provided to various systems)
Claim 3.  Davis discloses the method of claim 1, wherein the output data causes the sensor to stop operating. (par. 205-207-using of sensors to cgm and insulin sensors: A continuous direct insulin sensor may be employed to measure the amount of insulin that is within a patient. This detector can be used as an alert or as a failsafe to shut off a pump or an artificial pancreas. As each patient generally has a different insulin sensitivity (but this sensitivity may be learned using the decision-support application/functionality described here), multiple thresholds are generally needed for alert settings.)

Claim 6. 	Davis teaches the method of claim 1, wherein the detecting of operation status comprises at least one of: 
detecting a manufacturing fault status for the sensor indicative of a fault in a process for manufacturing the sensor; detecting a malfunction status for the sensor indicative of a malfunction of the sensor; detecting an anomaly status for the sensor indicative of an anomaly in operation of the sensor; detecting a glycemic indicating status for the sensor indicative of a glycemic index for a patient for whom the continuous monitoring data are provided; and detecting an anamnestic indicating status for the sensor indicative of an anamnestic patient status for the patient for whom the continuous monitoring data are provided.  (see par. 27-modes/detections for devices:  One of the modes may be a device uncertainty mode, and in which the mode may be further specified into a sub mode by determination of data signal quality or confidence. One of the modes may be a risk stratification hierarchy mode, and in which the mode may be further specified into a sub mode by determination of a glycemic urgency index;  par. 275-. input data/ items the system sensors detect:   input to the system, including the following: glucose concentration and time rates of change thereof, glycemic variability, data confidence, data usability, presence of one or more detected faults, e.g., the likelihood of an “end-of-life” or other failure mode. Such faults may be detected by comparing current data to known failure modes as identified by signatures or patterns in trace data); par. 445-analyte sensors included/envision include: the continuous analyte sensor 10 may comprise a glucose sensor configured to measure glucose in the blood or interstitial fluid using one or more measurement techniques, such as enzymatic, chemical, physical, electrochemical, spectrophotometric, polarimetric, calorimetric, iontophoretic, radiometric, immunochemical,)
claim 7	 Davis teaches the method of claim 1, wherein providing the trained learning algorithm comprises providing at least one learning algorithm selected from the following group: K-nearest neighbor; support vector machines; naive bayes; decision trees such as random forest; logistic regression such as multinominal logistic regression; neuronal network; decision trees; and bayes network.  (par. 145-algorithms include logistic regression models, neural networks, and decision trees)
Claim 8 	Davis teaches the method of claim 1, further comprising training a learning algorithm according to the training data set.  (par. 144- The algorithms can also use manual inputs to create a list of typical and atypical cases that it can train on for individuals; par. 242- Algorithms employed to process the auxiliary signals can be trained on the patient's own data, using CGM to assist in the training… after the algorithms used to process the auxiliary signals have been trained, the smart watch signals can be used to detect hypoglycemia without the use of CGM)
Claim 9	Davis teaches the method of claim 8, wherein the historical training data includes at least one of in vivo historical training data and in vitro historical training data.  (par. 242- Algorithms employed to process the auxiliary signals can be trained on the patient's own data, using CGM to assist in the training;  see also par. 299- The adjustment of a bolus calculator generally attempts to drive the user towards a target glucose value, and such bolus calculators can be trained by entering in known carbohydrate values and tracking a response. Such may be employed as part of a “training phase” for the learning and determination of, e.g., insulin sensitivity.)
Claim 10. 	Davis teaches the method of claim 8, wherein the training data set comprises continuous monitoring historical data.  (par. 242- Algorithms employed to process the auxiliary signals can be trained on the patient's own data, using CGM to assist in the training… after the algorithms used to process the auxiliary signals have been trained, the smart watch signals can be used to detect hypoglycemia without the use of CGM)
Claim 11.  Davis teaches the method of claim 8, wherein the training data set comprises test data from at least one of the following group: manufacturing test data, patient test data, personalized patient test data, population test data comprising multiple patient datasets.  (par. 215-insulin sensitivity test data:   Insulin sensitivity may also be detected by testing levels of various hormones, including cortisol and/or epinephrine;   par. 299- bolus calculators can be trained by entering in known carbohydrate values and tracking a response. Such may be employed as part of a “training phase” for the learning and determination of, e.g., insulin sensitivity;  See also par. 242- The signals can include heart rate, sympathetic/parasympathetic balance (inferred from heart rate), perspiration, motion, and the like. The signals can be used in addition to the CGM signal. Algorithms employed to process the auxiliary signals can be trained on the patient's own data, using CGM to assist in the training.)
Claim 12.  Davis teaches the method of claim 8, wherein the training data set comprises training data indicative of one or more sensor-related parameters from the following group: current values of the sensor; voltage values of the sensor, voltage values between the reference electrode and the working electrode; temperature of an environment of the sensor during measurement; sensitivity of the sensor; offset of the sensor; and calibration status of the sensor.  (par. 82- calibration of the sensors; par. 241; see also 364-checking/verifying accuracy of sensor(s))
Claim 13 Davis teaches he method of claim 12, wherein the one or more sensor-related parameters include at least one of non-correlated sensor-related parameters and correlated sensor-related parameters.  (par. 6- use parameters measurable by such sensors in the calculation of values for insulin sensitivity and insulin resistance.; par. 28-29-use of correlative parameters; see also par. 128-129-for sensor data (e.g. analyte concentration) and non-correlative and correlative parameters)
Claim 14	Davis teaches the method of claim 12, wherein the training data set comprises current values of a working electrode from a continuous monitoring sensor.  (par. 449-callibrated sensor data is used for algorithm processing- the processor module 214 may be configured, in some example implementations, to wirelessly receive calibration information from a display device, such as devices 14, 16, 18, and/or 20, to enable calibration of the sensor data from sensor 12. Furthermore, the processor module 214 may be configured to perform additional algorithmic processing on the sensor data (e.g., calibrated and/or filtered data and/or other sensor information), and the data storage memory 220 may be configured to store the transformed sensor data and/or sensor diagnostic information associated with the algorithms. The processor module 214 may further be configured to store and use calibration information determined from a calibration; par. 451- a first input port 211 for sensor data the potentiostat 210 is coupled to a continuous analyte sensor 10, such as a glucose sensor to generate sensor data from the analyte. The potentiostat 210 may also provide via data line 212 a voltage to the continuous analyte sensor 10 to bias the sensor for measurement of a value (e.g., a current and the like) indicative of the analyte concentration in a host (also referred to as the analog portion of the sensor). The potentiostat 210 may have one or more channels depending on the number of working electrodes at the continuous analyte sensor 10.  )
Claim 15	Davis teaches the method of claim 12, wherein the training data set comprises voltage values of a counter electrode from a continuous monitoring sensor.  (par. 451-452: a first input port 211 for sensor data the potentiostat 210 is coupled to a continuous analyte sensor 10, such as a glucose sensor to generate sensor data from the analyte. The potentiostat 210 may also provide via data line 212 a voltage to the continuous analyte sensor 10 to bias the sensor for measurement of a value (e.g., a current and the like) indicative of the analyte concentration in a host (also referred to as the analog portion of the sensor)… the potentiostat 210 translates a current value from the sensor 10 into a voltage value)
Claim 16.	Davis teaches the method of claim 1, further comprising validating the trained learning algorithm according to a validation data set that includes measured continuous monitoring data and/or simulated continuous monitoring data indicative, for the sensor, of at least one of: manufacturing fault status, malfunction status, glycemic indicating status, and anamnestic indicating status.  (par. 426-discloses data validation, data training once sufficient CGM data has been collected)
Claim 17. 	Davis teaches  The method of claim 1, wherein at least one of the continuous monitoring data, the training data set and a validation data set is compressed using at least one of a linear regression method and a smoothing method.  (par. 447- the processor module may transform sensor data into one or more of the following: filtered sensor data (e.g., one or more filtered analyte concentration values), raw sensor data, calibrated sensor data (e.g., one or more calibrated analyte concentration values), rate of change information, trend information, rate of acceleration/deceleration information, sensor diagnostic information, location information, alarm/alert information, calibration information such as may be determined by calibration algorithms, smoothing and/or filtering algorithms of sensor data,) 

Claim 18.  Davis teaches A sensor system, having one or more processors configured for detecting an operation status for a sensor, (par. 435-436) the one or more processors configured to: 
receive continuous monitoring data related to an operation of a sensor; (par. 5-continuous analyte sensor, which typically includes a sensor that is placed subcutaneously, transdermally (e.g., transcutaneously), or intravascularly. The sensor measures the concentration of a given analyte within the body, and generates a raw signal that is transmitted to electronics associated with the sensor. The raw signal is converted into an output value that is displayed on a display; par. 16-receive input such as the user glucose monitoring data, insulin delivery and food/meal data)
provide a trained learning algorithm trained according to a training data set containing historical data; (par. 144-data is used to train an algorithm; par. 242-Algorithms employed to process the auxiliary signals can be trained on the patient's own data, using CGM to assist in the training)
 use the trained learning algorithm to analyze the continuous monitoring data and to thereby detect an operation status of the sensor; (par. 109-algorithm run with CGM system; par. 157-The states and sub states drive the way the algorithm runs and/or presents or determines output because inputs can determine the state (and various levels of substates) associated with the user (where the same or other inputs also determined prior learning of such states and substates). A real-time input, e.g., CGM glucose value, time, calendar, GPS, or the like, can then drive the output in combination with the determined state, which is subsequently calculated based on the lifestyle and other factors; see also par. 183- for recommendations using CGM data and trained algorithm)
 	provide output data indicating the detected operation status for the sensor;  (par. 204- receiving CGM inputs to estimating patient insulin; par. 205-207-using of sensors to cgm and insulin sensors: A continuous direct insulin sensor may be employed to measure the amount of insulin that is within a patient. This detector can be used as an alert or as a failsafe to shut off a pump or an artificial pancreas. As each patient generally has a different insulin sensitivity (but this sensitivity may be learned using the decision-support application/functionality described here), multiple thresholds are generally needed for alert settings.) and 
send the output data to an insulin pump, wherein the insulin pump suspends insulin delivery as a result of the output data. .  (par. 100- knowledge of insulin sensitivity may be based on, e.g., real-time analysis of data from CGM, activity monitors, and insulin pump data, as well as on data from retrospective analysis of such sensors as well as data from, e.g., an electronic health record; par. 205- an insulin pump may be controlled so as to turn off at times when the user is encountering low glucose levels.)
  
Claim 19	Davis teaches the sensor system of claim 18, wherein the output data is a haptic, audible and/or visual signal.  (par. 119-An audible, visual, or vibratory alert may then be provided on the pen and/or on the CGM device to alert the user;  par. 255-256, par. 258-different types of alerts or signals, include visual or sensor data, provided to various systems)
Claim 	20	Davis teaches the sensor system of claim 18, wherein the output data causes the sensor to stop operating.  (par. 205-207-using of sensors to cgm and insulin sensors: A continuous direct insulin sensor may be employed to measure the amount of insulin that is within a patient. This detector can be used as an alert or as a failsafe to shut off a pump or an artificial pancreas. As each patient generally has a different insulin sensitivity (but this sensitivity may be learned using the decision-support application/functionality described here), multiple thresholds are generally needed for alert settings.)
Claim 21	Davis teaches the method of claim 1, wherein step (b) further comprises using a hyper parameter to adapt a characteristic of the learning algorithm (par. 286-hyper or hypominimizer steps)
Claim 22.	Davis teaches the method of claim 1, wherein the operation status comprises a fluidics error and/or a maxed out current error.  (Davis incorporates Shariati et al entirely, par. 107:  See Shariati: par. 1001-the sensor electronics include a fail-safe module that is configured to detect a system malfunction. The fail-safe module can be configured to detect a variety of system malfunctions. For example, the fail-safe module can be configured to detect electrical malfunctions, malfunctions of the system fluidics, malfunctions of the sensor).
Claim 23. 	Davis teaches sensor system of claim 18, wherein the learning algorithm is adapted by using a hyper parameter.  (par. 286-hyper or hypominimizer steps)
Claim 24. 	Davis teaches the sensor system of claim 18, wherein the operation status comprises a fluidics error and/or a maxed out current error. (Davis incorporates Shariati et al entirely, par. 107:  See Shariati: par. 1001-the sensor electronics include a fail-safe module that is configured to detect a system malfunction. The fail-safe module can be configured to detect a variety of system malfunctions. For example, the fail-safe module can be configured to detect electrical malfunctions, malfunctions of the system fluidics, malfunctions of the sensor).

Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are moot.
(A)	Applicant argues that the Nog prior art does not disclose the features of the claimed invention. 
	In response, the Examiner has provided new grounds of rejection to address the claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Monirabbasi et al (US 20160162662 A1) discloses a PLGM algorithm can be used to suspend and resume insulin delivery based on predicted glucose values that are based on glucose sensor readings. An LGS algorithm suspends insulin delivery when glucose sensor values drop below a user-specified threshold value. (par. 699)
Mastrototaro et al (CA 2885003 A1) teaches that a controller reduces or stops the insulin delivery depending on whether the controller utilizes a mathematical model that is trained offline.
Wong et al (US 5758643 A) discloses a system pump shutting down when sensor failure is detected. (if a predetermined maximum time period elapses after reversal of the infusion pump 13 without the analyzer 25 detecting the expected rise in the signals from the carbon dioxide sensor 27 and/or the calcium sensor 35, it is determined that a failure condition is present. This could be due, for example, to an obstruction in the line or a failure of one or both of the sensors. When this occurs, the controller 23 ceases operating the pump and activates an alarm 50 (FIG. 1))
Zhang et al (Zhang, Y., Jetley, R., Jones, P. L., & Ray, A. (2011). Generic safety requirements for developing safe insulin pump software. Journal of diabetes science and technology, 5(6), 1403–1419.)- discloses to extend our previous work on the GIIP model by articulating safety requirements that address the identified GIIP hazards. These safety requirements can be validated by manufacturers, and may ultimately serve as a safety reference for insulin pump software. Together, these two publications can serve as a basis for discussing insulin pump safety in the diabetes community.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626